Citation Nr: 0103623	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for a left knee disability, postoperative status.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in April 1999, August 1999, and 
November 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  These rating 
actions had the combined effect of reducing the rating for 
the service-connected left knee disability from 30 percent to 
20 percent, effective on December 1, 1999.  

The Board notes that the 30 percent disability rating had 
been in effect since July 1992, a period in excess of 5 
years.  

The rating action that reduced the veteran's disability 
rating to 20 percent was formulated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  In that connection, this 
decision does not address the issue of entitlement to a 
separate compensable disability evaluation for the left knee 
disability based on traumatic arthritis with limitation of 
motion or painful motion pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If the veteran and his representative 
desire to raise such an issue, they may do so at the RO.  The 
Board has limited this appeal to the restoration of the 30 
percent disability evaluation because the veteran had not 
raised an increased rating claim at the time of the proposed 
reduction, the implementation of the reduction, or at any 
other pertinent times.  


FINDINGS OF FACT

1.  The 30 percent disability evaluation for the veteran's 
left knee disability, postoperative status, had been in 
effect for over 5 years at the time the rating was reduced on 
December 1, 1999.  

2.  The medical evidence, including a VA examination dated in 
March 1999, used by the RO to reduce the rating did not 
contain comprehensive clinical findings for the veteran's 
left knee disorder and did not reveal sustained improvement 
in the left knee disorder.  


CONCLUSION OF LAW

Restoration of a 30 percent disability evaluation for left 
knee disability, postoperative status, is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.344, 4.71a, Diagnostic Code 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that in February 1978, the 
veteran underwent a left lateral meniscectomy as treatment 
for internal derangement of the left knee. 

In November 1978, the RO granted service connection for 
postoperative left knee disorder.  A noncompensable 
evaluation was assigned, effective in August 1978.  

A VA medical record shows that the veteran underwent an 
arthroscopy and meniscectomy of the left knee in August 1989.  
The diagnosis was degenerative joint disease of the left knee 
and left lateral meniscus tear.  

When examined by VA in August 1992, the veteran complained of 
left knee pain and stiffness.  The veteran reported that his 
standing and walking had become markedly limited because of 
increased left knee pain.  A physical examination of the left 
knee revealed that the knee demonstrated a flexed gait and 
that the veteran listed his entire body to the right, and 
that he bore his weight on the left because of left knee 
pain.  The examiner observed that the veteran shifted most of 
his weight to the right foot, tending to undercontract the 
left quadricep.  The left knee was straight, but the veteran 
was unable to straighten it.  The left knee showed no skin 
changes.  Lateral and medial old arthrotomy scars were 
completely healed and asymptomatic.  There was no 
inflammatory reaction and no effusion.  A loss of 10 degrees 
of full extension of the left knee was noted.  The examiner 
noted that from the 10 degree flexed position further flexion 
was to 110 degrees.  The veteran experienced pain with that 
movement.  Additional findings included a fixed 5-degree 
tibia valgus deformity of the left knee.  The left knee was 
extremely painful and resistant to more than gentle 
manipulation.  There was no obvious deficiency of the 
cruciate or the collateral ligaments; the patella was 
painless and tracked well.  The examiner noted marked 
tenderness along the left knee medial and lateral joint line, 
without tissue changes in the area.  McMurray testing was 
negative.  There was atrophy of disuse to the left thigh 
muscles.  The left quadricep demonstrated decreased tone and 
bulk.  The diagnosis was post traumatic and post surgical 
changes of the left knee with severe post traumatic 
degenerative arthritis of the left knee with local 
deformities, as described above, increasingly painful.  

Based on the findings of the August 1992 examination, the RO 
increased the veteran's disability evaluation for the 
service-connected left knee disability to 30 percent pursuant 
to DC 5257.  That evaluation became effective on July 8, 
1992.  

The report of an October 1996 VA examination shows subjective 
complaints of chronic left knee pain.  On physical 
examination, there was no evidence of instability, weakness 
or decreased range of motion of the left knee.  Reflexes of 
the lower extremities, including the patellar and plantar, 
were within normal limits and bilaterally symmetric.  No 
sensory or motor loss was noted.  The diagnostic impression 
consisted of comments pertaining to disabilities other than 
the left knee.  The examiner reported that no instability of 
the left knee was noted.  

Based on the findings of the October 1996 VA examination, the 
RO continued the 30 percent disability evaluation for the 
veteran's service-connected left knee disability.  

X-rays of the left knee dated in November 1996 revealed 
moderately severe degenerative changes.  

A medical record dated in May 1997 shows that extension of 
the left knee was to 0 degrees and flexion was to 100 
degrees.  
In a rating action dated in May 1997, the RO continued the 30 
percent disability evaluation of the left knee.  It was noted 
that the recent medical evidence showed improvement in the 
disability, but sustained improvement had not been definitely 
established.  The RO considered the veteran's left knee 
disability under DC 5257 and noted that the 30 percent 
evaluation was continued pending re-examination in accordance 
with 38 C.F.R. § 3.344 (2000).  

VA outpatient treatment records dated from January to October 
1998 reflect treatment of the left knee disability.  Clinical 
findings in October 1998 showed crepitus and grinding of the 
left knee.  Range of motion was from 5 to 120 degrees with 
pain on extension.  There was effusion and tenderness along 
the joint line.  The assessment included moderate 
osteoarthritis, post meniscectomy of the left knee.  

At a March 1999 VA examination, the veteran complained of 
clicking, swelling, and giving out of the left knee toward 
the end of the day.  On physical examination, the veteran was 
described as well nourished, well-developed, and slightly 
overweight, but in no acute distress with a normal gait.  The 
examination contained clinical findings referable to both 
knees and both hips.  The Board was able to ascertain that 
range of motion of the left knee was to 140 degrees on 
flexion and that extension of the left knee was full and to 5 
degrees beyond the zero degree position.  It was referred to 
as hypertension to the minus 5 degree position.  Other 
clinical findings on examination were not clear.  The Board 
cannot discern whether tenderness and deformity of the knee 
joint involved the left knee or the right knee.  There was no 
comment as to whether the left knee exhibited recurrent 
subluxation and/or lateral instability, and, if so, whether 
such impairment was slight, moderate, or severe in degree 

Analysis

The 30 percent disability rating for the left knee disability 
had been in effect for over five years at the time the 
reduction.  Thus, the provisions of 38 C.F.R. § 3.344(a) 
apply.  That section provides, in pertinent part, that the 
entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. §§ 3.344(a) (c).  

The veteran's service-connected left knee disability is 
evaluated under Diagnostic Code 5257.  A 30 percent 
disability evaluation contemplates severe recurrent 
subluxation and/or lateral instability, or other severe 
impairment of the knee.   

In this matter, the RO relied on the report of the March 1999 
VA examination as the primary basis for the reduction of the 
rating for the left knee disability, postoperative status.  
However, the Board notes that the examination does not show 
the presence or the absence of any subluxation or instability 
of the left knee.  The examination report shows limitation of 
motion which is a finding pertinent to consideration of a 
separate disability rating for the left knee as described in 
the Introduction section.  Because the March 1999 examination 
does not provide comprehensive clinical findings with respect 
to the left knee and does not provide clinical findings of 
sustained improvement of that knee, restoration of the 30 
percent disability evaluation for the left knee disability, 
postoperative status is warranted.  38 C.F.R. § 3.344(a); see 
Brown v. Brown, 5 Vet. App. 413 (1993).  


ORDER

Restoration of a 30 percent rating for left knee disability 
postoperative status is granted, subject to the regulations 
governing payment of monetary awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

